UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4763


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERTO HERNANDEZ-ALDAMA, a/k/a Carlos Aldama, a/k/a Milton Ballardo-
Ulvera, a/k/a Abel Camps, a/k/a Yonny Campos, a/k/a Felix Garcia-Agosto, a/k/a
Jesus Gonzalez, a/k/a Robert Hernandez, a/k/a Carlos Mesa, a/k/a Roberto Olvera,
a/k/a Milton Ulvera,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00124-BO-1; 7:18-cr-00123-
BO-3)


Submitted: January 28, 2022                                      Decided: April 14, 2022


Before HARRIS and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Vacated and remanded for resentencing by unpublished per curiam opinion.


ON BRIEF: Anne Margaret Hayes, Cary, North Carolina, for Appellant. Robert J.
Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Evan Rikhye, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant Roberto Hernandez-Aldama appeals a 180-month sentence that was

imposed after he pleaded guilty to (1) illegal reentry of an alien removed subsequent to a

felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(1); and (2) conspiracy to

distribute and possess with intent to distribute 5 kilograms or more of cocaine, in violation

of 21 U.S.C. §§ 841 and 846. On appeal, Hernandez-Aldama asserts the district court

procedurally erred by (1) calculating his Sentencing Guidelines offense level based on a

finding that his offense involved methamphetamine (actual) rather than a mixture or

substance containing methamphetamine, and (2) failing to explain the selected sentence

and the reasons for rejecting his arguments in support of lesser sentence. We reject

Hernandez-Aldama’s Guidelines argument, but we vacate his sentence and remand for

resentencing because the district court entirely failed to explain its reasoning.


                                              I.

       Hernandez-Aldama was charged by indictment for being found in the United States

on or about March 26, 2018, after being deported and without consent of the Attorney

General to reapply for admission, in violation of 8 U.S.C. § 1326(a), (b)(1). A law

enforcement investigation revealed that Hernandez-Aldama had been previously deported

from the United States on a number of occasions. Shortly thereafter, Hernandez-Aldama

was charged by superseding indictment with conspiring to distribute and possess with

intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841 and



                                              2
846. He pleaded guilty to both offenses without plea agreements. The two cases were

consolidated for sentencing.

      A probation officer prepared a presentence investigation report (PSR) prior to the

sentencing hearing. On the illegal reentry charge, the probation officer calculated a base

offense level of 8 and then added a 4-level increase for committing the offense after

sustaining a previous illegal reentry conviction and another 4-level increase because

Hernandez-Aldama had a felony record prior to his first deportation. Thus, Hernandez-

Aldama had an adjusted offense level of 16. On the conspiracy charge, the probation

officer attributed to Hernandez-Aldama 12.26 kilograms of cocaine, 472.0 grams of heroin,

and 907.2 grams of methamphetamine (actual), for a total converted drug weight of 21,068

kilograms of marijuana and a base offense level of 34.

      Based on these determinations, the probation officer arrived at an adjusted offense

level of 34 but allowed a 3-level reduction for acceptance of responsibility, for a total

offense level of 31. Hernandez-Aldama’s criminal history score of 12 placed him in

criminal history category V. His Guidelines range sentence was 168 to 210 months’

imprisonment.

      Hernandez-Aldama filed a written objection to the PSR, 1 asserting that the

methamphetamine attributed to him should be treated as a mixture or substance containing



      1
        Regarding his criminal history, Hernandez-Aldama also objected to the assessment
of criminal history points for the three convictions obtained in 2002, 2003, and 2007 on
the theory that they occurred more than 10 years before the dates alleged for the charged
offenses. These objections are not at issue in this appeal.

                                            3
methamphetamine, rather than actual methamphetamine, because the government never

tested the drug. 2   When calculating a converted drug weight 3 under the Sentencing

Guidelines, one gram of methamphetamine (actual) or Ice 4 equates to twenty kilograms of

converted drug weight, while a mixture or substance containing methamphetamine equates

to just two kilograms of converted drug weight. U.S.S.G. § 2D1.1, n.8(D). Although the

probation officer conceded that there was no laboratory report to establish the purity level

of the methamphetamine, the probation officer nevertheless rejected Hernandez-Aldama’s

objection. The officer stated that the substance was designated as Ice, or methamphetamine

(actual), based upon two factors: (1) the co-conspirators repeatedly referred to it as Ice; and

(2) the substance came from Mexico, and according to the case agent, methamphetamine

produced in Mexico is typically of a 95 percent purity level or higher.

       During his sentencing hearing, Hernandez-Aldama reiterated the objection that,

because the methamphetamine attributed to him was never seized or tested, the district




       2
         Treating the drugs as “methamphetamine (actual)” instead of a substance
containing methamphetamine increased Hernandez-Aldama’s Guidelines range from 140–
175 months to 168–210 months.
       3
        Under the Guidelines, “‘converted drug weight’ . . . refers to a nominal reference
designation that is used as a conversion factor in the Drug Conversion Tables set forth in
the Commentary [USSG § 2D1.1 cmt. (n.8(D))] . . . to determine the offense level . . . when
combining differing controlled substances.” U.S.S.G. § 2D1.1(c), n.K (2018).
       4
        The drugs are legally distinct. “‘Methamphetamine (actual)’ refer[s] to the weight
of the [methamphetamine], itself, contained in the mixture or substance.” U.S.S.G.
§ 2D1.1(c), n.B. “‘Ice . . . means a mixture or substance containing d-methamphetamine
hydrochloride of at least 80% purity.” U.S.S.G. § 2D1.1(c), n.C. However, they have the
same converted drug weight. U.S.S.G. § 2D1.1, cmt. n.8(D) (Drug Conversion Tables).

                                              4
court should default to the lower Guidelines range for a substance containing

methamphetamine rather than methamphetamine (actual). The government called a law

enforcement officer to testify that (1) methamphetamines from Latin America are mostly

Ice; (2) agents recorded a phone call in which Hernandez-Aldama negotiated selling Ice;

(3) a confidential informant admitted purchasing Ice from Hernandez-Aldama’s co-

conspirator; (4) Hernandez-Aldama’s co-conspirator stated that Hernandez-Aldama

claimed to be able to get ten bags of Ice twice a month; (5) Hernandez-Aldama’s co-

conspirator admitted that Hernandez-Aldama’s group was trafficking Ice; and (6) an

associate of Hernandez-Aldama’s co-conspirator sold an undercover officer a substance

that lab testing confirmed was Ice. The district court overruled Hernandez-Aldama’s

objection, finding by a preponderance of the evidence that the drugs were

“methamphetamine actual.” J.A. 54.

       Hernandez-Aldama argued for a total sentence of 120 months, asking the district

court to consider that all of his prior convictions were more than ten years old, the addition

of two criminal history points for being on supervised release at the time of the offense was

based on a technicality, the drug quantity attributed to him overrepresented the seriousness

of the offense, and he had never previously served a long prison sentence. The government

argued for a total sentence of 200 months, asking the court to consider that Hernandez-

Aldama’s Guidelines were correctly calculated, he had repeatedly returned to the United

States to commit crimes, and he is a danger to the public.

       The district court originally imposed a sentence of 180 months for each offense.

The court did not provide an explanation of the sentence nor respond to any of defense

                                              5
counsel’s arguments for a lesser sentence. The district court later went back on the record,

apparently in the absence of counsel or Hernandez-Aldama. The court reduced the 180-

month sentence on the immigration offense to 120 months to conform with the statutory

maximum sentence.       The concurrent 180-month sentence on the cocaine conspiracy

offense remained intact. Hernandez-Aldama timely appealed, contending that the district

court procedurally erred.


                                             II.

       When reviewing whether a district court erred in calculating a defendant’s

Sentencing Guidelines range, this Court reviews factual findings for clear error and legal

conclusions de novo. United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018).

“[C]lear error occurs when a district court’s factual findings are against the clear weight of

the evidence considered as a whole.” United States v. Martinez-Melgar, 591 F.3d 733, 738

(4th Cir. 2010) (internal quotation marks omitted).

       At sentencing, the government has the burden of proving uncharged conduct by a

preponderance of the evidence. United States v. Grubbs, 585 F.3d 793, 798–99 (4th Cir.

2009); see also Morelos v. United States, 709 F.3d 1246, 1251 (8th Cir. 2013) (“The

government, for sentencing purposes, bears the burden to prove drug type by a

preponderance of the evidence.” (citation omitted)). In evaluating the evidence, the district

court “may give weight to any relevant information before it, including uncorroborated

hearsay, provided that the information has sufficient indicia of reliability to support its




                                              6
accuracy.” United States v. Williamson, 953 F.3d 264, 273 (4th Cir. 2020) (internal

quotation marks omitted), cert. denied, 141 S. Ct. 638 (2020).



                                             III.

       Hernandez-Aldama challenges his sentence on two grounds. He contends that the

district court procedurally erred by (1) calculating his Guidelines offense level based on a

finding that his offense involved methamphetamine (actual), rather than a mixture or

substance containing methamphetamine, and (2) failing to explain its selected sentence and

the reasons for rejecting his arguments in support of a shorter sentence. We disagree with

his first argument, but accept his second.


                                             A.

       Hernandez-Aldama contends that the district court should only have attributed to

him a substance containing methamphetamine. He argues that during his sentencing

hearing, the government offered no evidence about the drugs being methamphetamine

(actual), but instead offered testimony that the drugs were Ice. The record reflects that the

government and district court used the terms “methamphetamine (actual)” and “Ice”

interchangeably. While the drugs are legally distinct, methamphetamine (actual) and Ice

have the same converted drug weight. U.S.S.G. § 2D1.1, cmt. n.8(D) (Drug Conversion

Tables). So, any imprecise language the government or district court used had no impact

on the converted drug weight or Hernandez-Aldama’s offense level. Thus, we reject this

argument.


                                              7
       Hernandez-Aldama next argues that there was insufficient evidence to support a

finding that the methamphetamine was Ice because the methamphetamine was never seized

or tested. We reject this argument, as well. In order to establish the converted drug weight

here, all the government had to prove was that the methamphetamine in question was Ice,

meaning “a mixture or substance containing d-methamphetamine hydrochloride of at least

80% purity.” U.S.S.G. § 2D1.1(c), n.C. After this case was initially calendared for oral

argument, this Court expounded on the type of evidence required to establish that a

conspiracy involved Ice. See United States v. Williams, 19 F.4th 374, 379–84 (4th Cir.

2021). In Williams, the Court held that drugs need not necessarily be seized and tested to

prove they are Ice—even though such tests may provide “the best evidence” of the

substance’s nature. Id. at 380. Instead, we held “the district court must have latitude to

consider whatever reliable evidence is available to make its 80% purity determination.” Id.

The district court can consider, for example, “evidence of a drug’s source, price and

appearance as well as statements or testimony by co-conspirators, users or dealers.” Id.

“However, while such evidence may be used, it must be sufficiently reliable and specific

that it actually supports the government’s position that the drug’s purity is 80% or above.”

Id.

       Under the standard set forth in Williams, the evidence here was sufficient for the

district court to find by a preponderance of the evidence that Hernandez-Aldama’s

methamphetamine was Ice. Like in Williams, the evidence presented to the district court

included statements from co-conspirators that the drugs were Ice and evidence about the

drugs trafficked in the region. Id. at 380–81. The government also submitted evidence
                                             8
that Hernandez-Aldama himself referred to the drugs as Ice. Thus, the district court’s

determination that the drugs were Ice was not clearly erroneous. We therefore affirm the

district court’s rejection of Hernandez-Aldama’s argument that the Guidelines for a

substance containing methamphetamine should apply.


                                             B.

       Hernandez-Aldama next argues that the district court erred in failing to explain the

selected sentence and its reasons for rejecting Hernandez-Aldama’s arguments in support

of a lesser sentence. We agree with this argument.

       “When rendering a sentence, the district court must make an individualized

assessment based on the facts presented and must state in open court the particular reasons

supporting its chosen sentence.” United States v. Provance, 944 F.3d 213, 218 (4th Cir.

2019) (internal quotation marks and citation omitted). The court also “must address the

parties’ nonfrivolous arguments in favor of a particular sentence, and if the court rejects

those arguments, it must explain why in a sufficiently detailed manner to allow this Court

to conduct a meaningful appellate review.” United States v. Blue, 877 F.3d 513, 519 (4th

Cir. 2017).

       Here, the district court did not explain its reasons for imposing the selected sentence

or explain why it rejected Hernandez-Aldama’s nonfrivolous arguments in support of a

lesser sentence. The entirety of the district court’s comments are as follows:

       All right. The two cases, Count I of 124 and Count I of 123, a sentence of
       180 months concurrent in each case is imposed. Supervised release of three
       years on Count I in 124, and five years on Count I in 123 are imposed. He’s
       not to violate any federal, state, or local law. I won’t make a recommendation

                                              9
       as to his location. He is given credit for time served. And he can appeal that
       to the Court of Appeals.

J.A. 62. And when the government asked the district court to “state if there was any

miscalculation, that this was a sufficient sentence in the alternative,” the court said “I’ll

make that finding, that if the Guidelines aren’t adequately developed, I would have made

a variance sentence of 180 months as I think under 3553(a) it’s essential and appropriate

and consistent with the sentencing goals of the Statute and the Supreme Court.” J.A. at

62–63. The district court did not provide any further explanation. We find that the district

court clearly failed to adequately explain the sentence.

       The district court also erred by failing to explain why it rejected Hernandez-

Aldama’s arguments in support of a lower sentence. Regarding his base offense level,

Hernandez-Aldama presented two bases for finding that the drug quantities attributed to

him overstated the seriousness of his offense. First, he argued that, on one occasion, his

co-conspirators doubled the weight of three kilograms of cocaine by diluting it, and yet he

was held accountable for the full six-kilogram weight that resulted. Second, he argued that

the methamphetamine attributed to him was never recovered, and the government

suspected it existed based only on a co-conspirator’s claims. Hernandez-Aldama also

presented arguments about his criminal history and asserted that adequate deterrence could

be achieved by a 10-year sentence. The district court did not acknowledge these arguments,

let alone provide any reasons for dismissing them. The district court’s rationale must

appear in the record as this Court “may not guess at the district court’s rationale . . . .”

United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (citation omitted).


                                             10
       The government concedes that the district court procedurally erred here but asks this

Court to remand only for “the district court to provide reasons for the sentence and explain

why it rejected Hernandez-Aldama’s arguments for a lower sentence.” Resp. Br. at 17–18.

This is not the appropriate remedy. We have repeatedly held that the appropriate remedy

for this error is to vacate the sentence and remand for resentencing. See, e.g., United States

v. Webb, 965 F.3d 262, 271–72 (4th Cir. 2020); Provance, 944 F.3d at 218–20; Blue, 877

F.3d at 521–22.



                                             IV.

       Thus, for the above reasons, Hernandez-Aldama’s sentence is

                                    VACATED AND REMANDED FOR RESENTENCING.




                                             11